Citation Nr: 1741393	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased disability rating for diabetes mellitus type II in excess of 20 percent prior to January 27, 2017, and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified in a videoconference Board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the claims file.  

The claim was previously before the Board in December 2013 and October 2016 and was remanded for further development.  While on remand, a June 2017 rating decision granted entitlement to a 40 percent disability rating for diabetes mellitus type II effective January 27, 2017. 


FINDING OF FACT

During the entire period on appeal, the Veteran's diabetes mellitus type II was manifested by requiring insulin twice daily, a restricted diet, and regulation of activities; but not by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider at least twice monthly, plus complications that would not be compensable if separately evaluated.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 40 percent, but no higher, for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter dated June 2010.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2.  

VA satisfied its duty to assist as the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in November 2012.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in December 2013 and October 2016 to obtain outstanding VA medical records, outstanding private medical records, and afford the Veteran a VA examination.  In October 2016, VA treatment records were obtained.  In December 2016, private treatment records were obtained from P.H. Hospital.  Additionally, the Veteran was provided VA examinations in June 2010, August 2012, October 2012, and January 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board will proceed with appellate review of the claim.  

Analysis

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Diabetes mellitus type II (hereinafter "diabetes mellitus") is evaluated under Diagnostic Code 7913 of the rating schedule.  38 C.F.R. § 4.119.  A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.

The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 362 (2007).  (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho, 21 Vet. App. at 364. 

Evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In a June 2010 VA examination, the Veteran's diabetes mellitus was noted to result in insulin twice daily, restricted diet, diabetic care visits every 6 months, one recent hospitalization secondary to hypoglycemia, monthly hypoglycemic reactions or ketoacidosis, and 20-30 pound weight gain since retiring.  Noted complications include hypertension, congestive heart failure, and genitourinary or erectile dysfunction.  The examiner clarified that hypertension was not due to diabetes mellitus as it was diagnosed prior to diabetes mellitus and that any genitourinary or erectile dysfunction was not due to diabetes mellitus as it occurred after a radical prostatectomy.  

In an August 2012 VA examination, an examiner noted that the Veteran's diabetes mellitus was managed by restricted diet, required insulin injections more than once a day, did not require regulation of activities, required visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times a month, resulted in zero episodes of ketoacidosis requiring hospitalization over the past 12 months, resulted in 1 episode of hypoglycemia requiring hospitalization over the past 12 months, and did not result in unintentional weight loss or loss of strength.  The examiner also noted that the Veteran had frequent episodes of hypoglycemia that would affect his ability to do any type of work.  

In an October 2012 VA examination, an examiner noted that the Veteran's diabetes mellitus required prescribed insulin more than 1 injection a day, did not require regulation of activities, required diabetic care visits less than 2 times a month, resulted in zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months, and did not result in unintentional weight loss.  Complications included nephropathy or renal dysfunction.  The examiner opined that the Veteran's diabetes resulted in functional impairment; noted that the Veteran has problems with low blood sugars and activity, to include recent hypoglycemia with yard work; and stated that the Veteran working with his primary care doctor to optimize his insulin dosage.  

In a January 2017 VA examination, the examiner determined that the Veteran's diabetes mellitus was managed by restricted diet, required insulin injections more than 1 per day, required metformin, required regulation of activities, required visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times a month, had no episodes of hypoglycemic reactions or ketoacidosis requiring hospitalization over the past 12 months; and did not result in unintentional weight loss or loss of strength.  The following complications were noted: peripheral neuropathy, nephropathy or renal dysfunction, erectile dysfunction, and cardiac conditions.

VA medical records during the appeal period generally note that the Veteran sought treatment from VA medical facilities primarily for medication, diabetes mellitus treatment was managed at P.N. Hospital by his private treating physician, Dr. B.P.; and the Veteran was prescribed insulin injections twice a day.  

Private treatment records from P.N. Hospital are associated with the claims file.  In an August 2010 statement, the Veteran's private physician, Dr. B.P., opined that the Veteran requires insulin, a restricted diet, and regular activity to maintain and help stabilize his diabetes.  In October 2010, Dr. B.P. stated that the Veteran was on a twice a day insulin regimen, following a low carbohydrate and low sodium diet, working on walking every day, but was limited by congestive heart failure symptoms or gout.  In an October 2012 disability benefits questionnaire, Dr. B.P. noted that the Veteran's diabetes mellitus was managed by restricted diet; required prescribed insulin more than 1 injection per day; required visits to a diabetic care provider less than 2 times a month; resulted in zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months; did not require regulation of activities; did not result in unintentional weight loss or loss of strength; and resulted in complications of peripheral neuropathy, renal dysfunction, and renal disease.  

For the remainder of the appeal period, P.N. Hospital records generally show there were intermittent episodes of hypoglycemia that did not require hospitalization; visits with his diabetic care provider every 3 to 6 months; and possible diabetes-related restriction of activities.  See, e.g., March 2013 Private Treatment Record (noting one hypoglycemic reaction after skipping evening snack); October 2014 Private Treatment Record (noting no hypoglycemia, plan to work on exercise and diet, and plan for follow up in 6 months); April 2016 Private Treatment Record (planning for diabetic care follow-up in 6 months).  

The Veteran has generally testified that he avoids strenuous occupational or recreational activities when he feels tired or when his blood sugar is low.  See November 2012 Hearing Transcript.  He has also stated that he works with a dietician to monitor dietary restrictions and physical activities and that he contacts the dietician every three weeks.  See August 2010 VA Form 21-4138.

After a review of all the lay and medical evidence of record, and resolving any doubt in the Veteran's favor, the Board finds that a disability rating of 40 percent, but no higher, is warranted for the entire period on appeal.  The evidence shows that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  The evidence is a least in equipoise as to whether there has been restriction of activities during the entire appeal period.  The Veteran has provided credible lay statements and testimony that he has had restriction of activities.  The October 2012 examiner while noting no regulation of activities also indicated that the Veteran had problems with low blood sugars and activity.  The January 2017 examiner found that regulation of activities was required.  

The Veteran does not meet the criteria for a 60 percent rating because his diabetes mellitus does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The record indicates that the Veteran does not have twice monthly visits with a diabetic care provider.  Rather, the record shows that the Veteran makes diabetic care visits to his provider every 3 to 6 months; at most, he contacts a diabetic care provider every 3 weeks, per his August 2010 statement.  The Veteran's diabetes does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year.  Though the August 2012 and June 2010 VA examinations noted one episode of hypoglycemia requiring hospitalization over the previous 12 months, the Board notes that preponderance of the record does not show hospitalizations for the majority of the appeal period.  Additionally, the Veteran's representative asserted in a September 2017 informal hearing presentation that the Veteran is entitled to a 60 percent rating due to the presence of a complication, erectile dysfunction, that would not be compensable if separately evaluated.  In this case, even if erectile dysfunction does meet the requirements for a noncompensable complication under Diagnostic Code 7913, the Veteran still does not meet the remaining criteria for a 60 percent rating, as noted above.  As such, a 60 percent disability rating for diabetes mellitus is not warranted.  

The Board notes that the Veteran's diabetes mellitus requires more than one daily injection of insulation, which is listed under the 100 percent rating criteria.  However, the record does not show that management of the Veteran's diabetes and symptoms are more nearly approximated by the 100 percent criteria because there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  As such, a total disability rating for diabetes mellitus is not warranted.  

In sum, the Veteran's diabetes mellitus symptoms more nearly approximate the criteria for the assignment of a 40 percent rating, but no higher, for the entire period on appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 40 percent, but no higher, for diabetes mellitus type II prior to January 27, 2017 is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


